UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 98-4620

RONALD LEE WILSON,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
Cameron McGowan Currie, District Judge.
(CR-97-866)

Submitted: May 25, 1999

Decided: June 3, 1999

Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. William Earl Day, II, Assistant United States Attorney,
Florence, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Ronald Lee Wilson pled guilty to witness tampering, see 18
U.S.C.A. § 1512(a)(1)-(2) (West Supp. 1999), and to carrying and
using a firearm during and in relation to a crime of violence. See 18
U.S.C.A. § 924(c) (West Supp. 1999). He received a sentence of 240
months for the witness tampering count--the statutory maximum for
an offense involving an attempted murder of a witness--and a con-
secutive five-year sentence for the § 924(c) count. Wilson's attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), raising several issues but stating that in his view there are
no meritorious issues for appeal. Wilson has filed a pro se supplemen-
tal brief in which he (1) disputes the district court's finding that he
breached his duty under the plea agreement to testify truthfully and
to pass a polygraph examination, (2) argues that he did not have a
supervisory role, see U.S. Sentencing Guidelines Manual § 3B1.1(b)
(1997), and (3) argues that he accepted responsibility for his conduct.
See USSG § 3E1.1. Wilson also requests the appointment of new
counsel. After a review of the record, we deny the motion for new
counsel and affirm.

After Wilson's friend Robert Benton was arrested on drug charges,
Wilson and others tried to kill Carl Knight, who was suspected of
being an informant. Also involved were Benton's girlfriend, Benton's
mother, an employee of Benton's, and friends Calvin Thomas and
Leon Brant. After several attempts at ambush failed, Knight was
accosted at his home by Thomas, Wilson, and Brant. Knight was shot
eight times, but survived. Wilson's plea agreement called for him to
provide truthful information about the attempted murder as well as
drug distribution and another murder in which he was a suspect, and
to pass a polygraph examination. The government agreed to recom-
mend a departure pursuant to USSG § 5K1.1, p.s. if Wilson cooper-
ated as required by the plea agreement and the government deemed
his assistance to be substantial. At sentencing, the government refused
to move for a departure, informing the district court that Wilson had
testified at the Knight attempted murder trial so as to minimize his
own involvement and had failed the polygraph examination concern-

                     2
ing the other murder. The district court found that Wilson had failed
to fulfill his obligations under the plea agreement.

In the Anders brief, counsel suggests that the government breached
the plea agreement by refusing to move for a substantial assistance
departure, but acknowledges that the government had reserved discre-
tion to decide whether Wilson had provided substantial assistance.
Therefore, the government was not obligated to make the motion. See
United States v. Wallace, 22 F.3d 84, 87 (4th Cir. 1994) (no binding
obligation when government reserved right to determine whether sub-
stantial assistance provided). We agree that no breach occurred.

We have considered the additional issues raised by Wilson in his
supplemental brief and find no fault with the district court's rulings.
In accordance with Anders, we have examined the entire record in this
case and find no reversible error. We therefore affirm the conviction
and sentence. This court requires that counsel inform his client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this court for leave to withdraw from representation.
Counsel's motion must state that a copy thereof was served on the cli-
ent. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the record and briefs, and oral
argument would not aid the decisional process.

AFFIRMED

                    3